PER CURIAM.
The “Order of Judgment and Sentence Violation of Probation/Community Con*178trol” entered in Escambia County Circuit Court case number 2014-CF-000283—the subject of the instant appeal—has been rendered null and void by our recent ruling in Channell v. State, 200 So.3d 247 (Fla. 1st DCA 2016), by which we reversed the order finding Appellant violated the terms and conditions of his original probation in the same case. Cf. Taylor v. State, 145 So.3d 1004, 1005 (Fla. 1st DCA 2014) (mem.). Hence, the current order on appeal is VACATED.*
LEWIS, WETHERELL, and JAY, JJ., concur.

 Our ruling, however, does not preclude the State from filing a new affidavit alleging Appellant violated the conditions of his original probation based on the conduct that gave rise to the affidavit charging him with violations of his probation/community control in the instant case.